DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth et al. (US 2001/0045642) (“Farnworth”), Kaneko et al. (US 2010/0147574) (“Kaneko”), and Juskey et al. (US 2013/0234344) (“Juskey”).

Farnworth does not discloses that the connecting piece comprises a first connecting element and a second connecting element the first connecting element is connected to the die bonding portion of the die, the second connecting element is connected to the passive device bonding portion of the passive device, and the first connecting element and the second connecting element are connected to each other, 
However, figures 4B, 5c, and 7 of Kaneko discloses that that the connecting piece (P1, 37) comprises a first connecting element (11a(Cu) of P1) and a second connecting element 37 the first connecting element (11a(Cu) of P1) is connected to the die bonding portion 13a of the die 10, the second connecting element 37 is connected to the passive device bonding portion (portion of chip capacitor 36 connected to solder pieces 37) of the passive device 36, and the first connecting element (11a(Cu) of P1) and the second connecting element 37 are connected to each other ((11a(Cu) of P1) and solder pieces 37 electrically connected to each other), wherein a protective layer (11b(Sn) of P1) partially cover (11b(Sn) of P1 covers 11a(Cu) of P1 on bottom and 37 on top) the first connecting element (11a(Cu) of P1) and the second connecting element 37.
Kaneko does not disclose that the gap between the die and the passive device is filled with a filling material.
However, Juskey discloses that the gap G2 between the die 102 and the passive device 104 is filled with a filling material 112.
Therefore, it would have been obvious to one of ordinary skill in the art to form the gold bumps of Farnworth with the Sn layer as taught in Kaneko so that sufficient adhesion strength can be secured even when the amount of solder to be used is small.  See par [0082] of Kaneko. 

With regard to claim 2, figure 1 of Farnworth discloses the die bonding portion 17 of the die 14 and the passive device bonding portion 13 of the passive device 18 are made of a metal (“circuit traces 17”, par [0030], “aluminum bond pads of the die”, par [0018]).
With regard to claim 3, figure 1 of Farnworth disclose that the connecting piece 16 is made of one or more of gold (“gold bumps 16”, par [0031]), silver, copper, titanium, nickel, and aluminum, and any alloys thereof.
With regard to claim 4, figure 1 of Farnworth discloses that the connecting piece 16 is connected to the die bonding portion 17 and the passive device bonding portion 13 by ultrasonic welding (“Aluminum (Al) wire may also be used to form the bumps, using ultrasonic apparatus “, par [0030]) or thermocompression bonding.
With regard to claim 5, figure 1 of Farnworth discloses that an integrated passive device (“passive components”, par [0031]) or a discrete passive device is used as the passive device.
With regard to claim 7, figure 1 of Farnworth discloses the die bonding portion 14. 
Applicant's claim 7 does not distinguish over the Farnworth reference regardless of the process used to form the die bonding portion because only the final product is 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claim 8, figure 1 of Farnsworth discloses the passive device bonding portion 13 is formed on the passive device 18. 
Applicant's claim 8 does not distinguish over the Farnworth reference regardless of the process used to form the passive device bonding portion because only the final product is relevant, not the process of making such as is by electroplating, sputtering, or chemical vapor deposition.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claim 10, Farnworth does not disclose that the protective layer is made of one or more of gold, tin, copper, nickel, and palladium, and any alloys thereof.
However, figures 4B, 5C and 7 of Kaneko discloses that the protective layer ((11b(Sn) of P1)  is made of one or more of gold, tin (“Sn layer 11b”, par [0082]) copper, nickel, and palladium, or an alloy of any two or more of the foregoing metal and any alloys thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to form the gold bumps of Farnworth with the Sn layer as taught in Kaneko so that sufficient adhesion strength can be secured even when the amount of solder to be used is small.  See par [0082] of Kaneko. 
With regard to claim 13, Farnworth and Kaneko do not disclose that the filling material comprises a filling adhesive.  
However, figure 1 of Juskey discloses that the filling material 112 comprises a filling adhesive (“epoxy material that is configured to harden”, par [0025]).
It would have been obvious to one of ordinary skill in the art for the gap between the die and substrate of Farnworth to be filled with underfill materal as taught in Juskey in order to increase solder joint reliability of the solder bonds.  See par [0035] of Juskey.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farnworth et al. (US 2001/0045642) (“Farnworth”), Kaneko et al. (US 2010/0147574) (“Kaneko”), Juskey et al. (US 2013/0234344) (“Juskey”), and Kim et al. (US 2009/0233436) (“Kim”). 
With regard to claim 11, Farnworth, Kaneko, and Juskey do not disclose that the protective layer has an organic solderability preservative.
However, figure 9 of Kim discloses that the protective layer 110 has an organic solderability preservative (“OSP coating 110”, par [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the gold bumps of Farnworth with the with the bar copper with a coating of OSP as taught in Kim in order to provide good solderability characteristics while maintaining a fine core pillar pitch.  See par [0036] of Kim. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/20/2021